
	

114 S2395 IS: To reauthorize the State Criminal Alien Assistance Program, and for other purposes.
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2395
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. McCain (for himself, Mrs. Feinstein, Mr. Flake, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the State Criminal Alien Assistance Program, and for other purposes.
	
	
		1.State criminal alien assistance program
 (a)SCAAP reauthorizationSection 241(i)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)(C)) is amended by striking 2011. and inserting 2020..
			(b)SCAAP assistance for States
 (1)Assistance for states incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or before convicted.
 (2)Assistance for states incarcerating unverified aliensSection 241(i) of such Act (8 U.S.C. 1231(i)), as amended by paragraph (1) and subsection (a), is further amended—
 (A)by redesignating paragraphs (4), (5), and (6), as paragraphs (5), (6), and (7), respectively; (B)in paragraph (7), as redesignated, by striking (5) and inserting (6); and
 (C)by inserting after paragraph (3) the following:  (4)In the case of an alien whose immigration status is unable to be verified by the Secretary of Homeland Security, and who would otherwise be an undocumented criminal alien if the alien is unlawfully present in the United States, the Attorney General shall compensate the State or political subdivision of the State for the incarceration of the alien in accordance with paragraph (2)..
					
